Motion by the defendants, originally returnable before the Appellate Division, Third Department, requesting it to take original jurisdiction of defendants’ motion, then pending before the Special Term of the Supreme Court, Albany County, for a separate trial of the issues raised by the affirmative defenses pleaded in this action (Action No. 1). The action is to set aside a separation agreement and for other relief. The Appellate Division, Third Department, has transferred the motion before it to this court for disposition (17 A D 2d 866). Under the unique circumstances of this case, we have taken original jurisdiction of the pending motion before Special Term for a separate trial (see Matter of Bar Association of City of New York, 222 App. Div. 580, *1010585). The motion for a separate trial is granted. In our opinion a separate trial is proper here (see Ferrer v. Ferrer, 269 App. Div. 1038). Settle order on notice. Beldock, P. J., Ughetta, Brennan, Hill and Rabin, JJ., concur.